United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-3960
                                    ___________

Roosevelt McKinney,                  *
                                     *
             Appellant               *
                                     * Appeal from the United States
      v.                             * District Court for the
                                     * Southern District of Iowa.
Kenneth S. Apfel, Commissioner,      *
Social Security Administration,      *
                                     *
             Appellee.               *
                                ___________

                              Submitted: June 16, 2000

                                   Filed: October 2, 2000
                                    ___________

Before WOLLMAN, Chief Judge, BEAM, and BYE, Circuit Judges.
                             ___________

WOLLMAN, Chief Judge.

       Roosevelt McKinney appeals from the district court’s1 judgment affirming the
denial of his application for disability insurance benefits pursuant to Title II of the
Social Security Act, 42 U.S.C. §§ 416(i) & 423, and for supplemental security income
pursuant to Title XVI, 42 U.S.C. § 1381a. We affirm.



      1
        The Honorable Robert W. Pratt, United States District Judge for the Southern
District of Iowa.
                                           I.

      McKinney was born on December 19, 1940. He has a high school education,
and his past relevant work is that of a cab driver, general laborer, and waiter.
McKinney filed an application for benefits on March 28, 1994, alleging that he has
been unable to work since November 22, 1993, because of a work-related neck injury.

       The Social Security Administration denied McKinney’s application initially and
on reconsideration. McKinney then requested and received a hearing before an
administrative law judge (ALJ). The ALJ evaluated McKinney’s claim according to
the five-step sequential analysis prescribed by the social security regulations, see 20
C.F.R. §§ 404.1520(a)-(f); see also Bowen v. Yuckert, 482 U.S. 137, 140-42 (1987)
(describing the five-step analysis), and denied benefits. The Appeals Council reviewed
the ALJ’s decision and remanded the case for further consideration of McKinney’s
mental impairments.

       On remand, a second ALJ determined that McKinney was not engaged in
substantial gainful activity and that he had severe impairments, including cervical
spondylolisthesis2 with disc space degeneration and retrolisthesis of C4-5, mild stenosis
of the cervical spine, borderline intellectual functioning, a history of depression
secondary to financial difficulties (in partial remission), and a substance addiction
disorder. The ALJ determined, however, that McKinney’s impairments did not meet
the criteria found in the Listing of Impairments. See App. 1, Subpart P, Regulations
No. 4. The ALJ further found that McKinney was unable to perform any of his past
relevant work. After receiving testimony from a vocational expert, the ALJ concluded
that McKinney possessed the residual functional capacity (RFC) to perform, with


      2
       Spondylolisthesis is the “[f]orward movement of the body of one of the lower
lumbar vertebrae on the vertebra below it . . . .” Stedman’s Medical Dictionary 1656
(26th ed. 1995).

                                          -2-
certain limitations, a full range of light work. He also concluded that McKinney could
perform a significant number of jobs in the national economy and thus was not
disabled.

       McKinney again petitioned the Appeals Council for review. The Appeals
Council issued a partially favorable determination, finding that McKinney was disabled
as of, but not prior to, December 19, 1995, his fifty-fifth birthday. McKinney then
appealed to the district court, claiming the Commissioner erred in determining he was
not disabled from November 22, 1993 to December 19, 1995. The district court
affirmed, and this appeal followed.

                                         II.

       Our role on review is to determine whether the Commissioner's findings are
supported by substantial evidence on the record as a whole. See Prosch v. Apfel, 201
F.3d 1010, 1012 (8th Cir. 2000). Substantial evidence is less than a preponderance,
but is enough that a reasonable mind would find it adequate to support the
Commissioner's conclusion. See id. In determining whether existing evidence is
substantial, we consider evidence that detracts from the Commissioner's decision as
well as evidence that supports it. See Craig v. Apfel, 212 F.3d 433, 436 (8th Cir.
2000). As long as substantial evidence in the record supports the Commissioner's
decision, we may not reverse it because substantial evidence exists in the record that
would have supported a contrary outcome, see id., or because we would have decided
the case differently. See Woolf v. Shalala, 3 F.3d 1210, 1213 (8th Cir. 1993).

      McKinney first argues that the ALJ incorrectly determined his RFC.
Specifically, McKinney cites the ALJ’s failure to consider his mental impairments in
his RFC determination and the ALJ’s failure to account for his inability to work full-
time.


                                         -3-
       The Commissioner must determine a claimant’s RFC based on all of the relevant
evidence, including the medical records, observations of treating physicians and others,
and an individual’s own description of his limitations. See Anderson v. Shalala, 51
F.3d 777, 779 (8th Cir. 1995). In this case, the ALJ determined that McKinney
possessed the RFC to lift 20 pounds occasionally and 10 pounds frequently. The
Commissioner noted that McKinney could not perform work that required him to hold
his head in a fixed position and that he was required to alternate between sitting and
standing every hour. Further, the Commissioner determined that although McKinney
could not do complex or technical work, he was capable of simple, repetitive work that
did not require close attention to detail.

       We cannot conclude that the ALJ’s formulation of McKinney’s RFC was error.
The ALJ recognized that McKinney suffers from certain mental impairments and
accordingly determined that McKinney could not perform complex or technical work.
The ALJ also determined, however, that these impairments were not disabling. We
believe substantial evidence supports this conclusion. McKinney claims he cannot
work at an acceptable speed. There is testimony in the record, however, that
McKinney was punctual, could concentrate, and possessed the ability to stay on task.
Additionally, notes from job coaches indicate that McKinney was promptly completing
his tasks and was even accomplishing extra work. Thus, the record supports the ALJ’s
conclusion that McKinney can work at a reasonable speed.

       McKinney also alleges that he suffers from memory problems and from an
inability to stay on task. The record indicates, however, that McKinney’s mental status
examinations were unremarkable and that he possesses average cognition and memory.
Additionally, the record indicates that McKinney was punctual, that he paid attention
to detail, and that he remembered instructions. McKinney’s testimony reveals that he
could recall his date of birth, his children’s names and ages, his ex-wife’s name, and
recent personal experiences. The record therefore supports the ALJ’s conclusions
regarding McKinney’s memory.

                                          -4-
       McKinney also claims the he is unable to work full-time because he suffers from
disabling fatigue. In support of this contention, McKinney cites the testimony of a
vocational evaluator who opined that McKinney should work only ten to fifteen hours
per week. The ALJ found, however, that the evaluator had no medical training and that
he was not qualified to render an opinion regarding McKinney’s ability to work full-
time. In addition, there is evidence that suggests that McKinney does not suffer from
disabling fatigue. In 1994 McKinney told a vocational rehabilitation counselor that he
was not tired and that he retained an adequate energy level. Mental exams indicated
that McKinney was alert, and a 1995 record of a medical visit describes McKinney’s
energy level as “excellent.” We conclude, therefore, that the ALJ’s determination that
McKinney could work full-time is supported by substantial evidence.

      Second, we consider McKinney’s argument that the ALJ should not have
undertaken a credibility analysis regarding McKinney’s subjective complaints of pain.
Alternatively, McKinney argues that the ALJ should have credited his subjective
complaints of pain. An ALJ may undertake a credibility analysis when the medical
evidence regarding a claimant’s disability is inconsistent. Polaski v. Heckler, 739 F.2d
1320, 1322 (8th Cir. 1984). Because we agree with the ALJ that the medical evidence
does not uniformly support McKinney’s claim of disability, we reject McKinney’s
contention that a credibility determination was unnecessary in this instance.

       We outlined the factors to be considered in evaluating subjective complaints of
pain in Polaski. See id. They include prior work records; observations by third parties
and physicians regarding disability; daily activities; the duration, frequency, and
intensity of pain; precipitating and aggravating factors; dosage, effectiveness, and side
effects of medications; and functional restrictions. McKinney argues that the ALJ erred
by failing to apply these factors in reaching his conclusion that McKinney’s complaints
were not credible. We note, however, that the ALJ specifically cited our holding in
Polaski before addressing McKinney’s complaints. The ALJ also referred to the
Polaski analysis undertaken in McKinney’s prior appearance before an ALJ. Where

                                          -5-
the record is inconsistent with an individual’s subjective complaints of pain, the ALJ
may properly discount them. See id. In this case, the ALJ cited numerous
inconsistencies in the record as a whole. The ALJ referred to the medical evidence, to
McKinney’s admission that he was able to perform light physical labor, to the absence
of side effects resulting from medication, to McKinney’s ability to conduct daily
activities, to the lack of evidence supporting McKinney’s claims of mental impairment,
and to the fact that McKinney had reopened a workers’ compensation claim.
Accordingly, we are satisfied that substantial evidence supports the ALJ’s rejection of
McKinney’s subjective complaints.

      Third, McKinney argues that the ALJ erred in rejecting the testimony of the
vocational evaluators in favor of the testimony of the government’s vocational expert.
McKinney presented two vocational evaluators who testified regarding McKinney’s
mental impairments. The ALJ discounted this testimony, however, in favor of the
testimony of the government’s vocational expert. McKinney argues, relying on
Ekeland v. Bowen, 899 F.2d 719 (8th Cir. 1990), that the ALJ committed error in
“completely disregarding” the testimony of the vocational evaluators in favor of the
vocational expert. McKinney argues that this error was especially egregious in light
of the ALJ’s failure to include McKinney’s mental impairments in a hypothetical
question posed to the expert.

       In Ekeland, we reversed a judgment denying benefits because the ALJ, in part
due to an incomplete record, had ignored the findings of a claimant’s vocational expert.
See id. The record in this case indicates, however, that the ALJ did not completely
disregard or ignore the testimony of McKinney’s vocational evaluators. To the
contrary, the ALJ fully considered their testimony and concluded that it was
inconsistent with and unsupported by the record as a whole. The ALJ discounted the
testimony of the first vocational evaluator because her testimony was inconsistent with
the notes of McKinney’s immediate job coaches, despite her claim that she based her
opinions solely on their input. Additionally, the ALJ noted that the first vocational

                                          -6-
evaluator was neither medically trained nor a mental health expert. The ALJ also fully
examined the testimony of the second vocational evaluator. This testimony included
a recognition of McKinney’s various employment strengths and McKinney’s poor score
on an employment test. The second vocational evaluator admitted, however, that the
test was susceptible to manipulation by someone wishing to avoid work.

       McKinney complains that the hypothetical question posed by the ALJ to the
government’s vocational expert failed to include his mental impairments. We recognize
that “[t]estimony from a vocational expert is substantial evidence only when the
testimony is based on a correctly phrased hypothetical question that captures the
concrete consequences of a claimant’s deficiencies.” Taylor v. Chater, 118 F.3d 1274,
1278 (8th Cir. 1997). A hypothetical question, however, need only include
impairments that are supported by the record and which the ALJ accepts as valid. See
Prosch, 201 F.3d at 1015. In this case, the ALJ found that McKinney’s claims of
disabling mental impairment were not supported by the record and thus were not
credible. The ALJ therefore properly excluded the alleged impairments from the
hypothetical question.

       Finally, McKinney challenges the district court’s finding that alcoholism was a
contributing material factor to his disability. We need not address this argument,
however, because substantial evidence supports the Commissioner’s denial of benefits
for the time period in question.

      The judgment is affirmed.

      A true copy.

             Attest:

                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.


                                         -7-